UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6706


ERIC TERRY,

                 Plaintiff - Appellant,

          v.

MICHAEL HENNING, Nurse Practitioner, GCC; DR. VINCENT M.
GORE,   Medical   Director,   GCC;  L.   MOODY,   LPN;   ARMOR
CORRECTIONAL   HEALTH   SERVICES,  INC.,   Corporate   Entity;
BENJAMIN WRIGHT, Lead Warden, GCC; DR. FRED SCHILLING,
Director of Health Services, VADOC,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00118-AWA-LRL)


Submitted:    September 15, 2015          Decided:   September 23, 2015


Before NIEMEYER and SHEDD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Terry, Appellant Pro Se.    Grace Morse Brumagin, RAWLS,
MCNELIS & MITCHELL, PC, Richmond, Virginia; Richard Carson
Vorhis, Senior Assistant Attorney General, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eric     Terry    appeals      the   district         court’s     order   denying

relief   on   his     42   U.S.C.   § 1983     (2012)       complaint.         We   have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm     for   the    reasons      stated      by    the     district    court.

Terry v. Henning, No. 2:13-cv-00118-AWA-LRL (E.D. Va. Apr. 20,

2015).      We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented         in   the   materials

before   this    court     and   argument     would    not    aid      the   decisional

process.

                                                                               AFFIRMED




                                          2